IN THE SUPREME COURT OF THE STATE OF NEVADA


                        JOSEPH NAPOLEAN WARREN, III,                             No. 84290
                                          Appellant,
                                      vs.
                        THE STATE OF NEVADA,
                                                                                      FILE
                                          Respondent.                                  MAR 1 5 2022
                                                                                      ELIZABETH A. BROWN
                                                                                    CLERK Of FUPREME COURT
                                                                                           t
                                                                                   BY 110 Nev. 349, 352,
                        871 P.2d 944, 946 (1994). Accordingly, we conclude that we lack jurisdiction
                        to consider this appeal, and we
                                    ORDER this appeal DISMISSED.




                                                 Silver
                                        •

                                                   ,J                                              J
                        Cadish


SUPREME COURT
        OF
     NEVADA


L O} 1947A   .C4.
                                                                                              .2-)- 09A 0_c"
                    i
                    cc:   Hon. Tara D. Clark Newberry, District Judge
                          Clark County Public Defender
                          Attorney General/Carson City
                          Clark County District Attorney
                          Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) I947A    4p).